office_of_chief_counsel internal_revenue_service memorandum cc pa cbs br3 postn-127729-03 number release date uilc date to rollin thorley cc sb lv from joseph w clark chief branch collection bankruptcy and summonses cc pa cbs br3 disregarded_entity and sec_3505 subject this memorandum responds to your request for advice dated may in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issues whether a disregarded limited_liability_company llc is an other person for purposes of collecting employment_taxes under sec_3505 conclusions for federal tax purposes a disregarded llc is not an other person facts taxpayer a debtor in a chapter bankruptcy is a single member llc because the taxpayer did not elect to be treated as a corporation for federal tax purposes the taxpayer is a disregarded_entity the business has a balance due for form_941 payroll_taxes the llc paid the business’s payroll and reported the form_941 tax_liability under its name and ein law and analysis an llc is a hybrid_entity created under state law which has attributes of both a partnership and a corporation see generally uniform limited_liability_company act see also n y ltd liab co law mckinney the owners members of an llc generally are not liable for the debts of the llc an llc may own property in its own name the members have no interest in such property the laws of most states permit the organization of multi-member or single member llcs sec_301_7701-1 et seq provides a framework for the federal tax classification of entities under the regulation the classification of an llc depends on whether the lcc is multi-member or single member and whether the llc has elected how it wants to be treated for example a multi-member llc may elect to be treated as an association_taxable_as_a_corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides that the multi-member llc will be treated as a partnership a single member owner may elect to have the llc classified as a corporation sec_301_7701-3 if the single member owner fails to make an election sec_301_7701-3 provides that the llc will be disregarded as an entity separate from its owner a disregarded llc’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 because a disregarded llc is not separate from its owner for federal tax purposes the single member owner is the taxpayer with respect to liabilities arising from the llc’s business the irs may collect these liabilities by assessing the single member owner and pursuing administrative collection action the irs may file a notice_of_federal_tax_lien and levy on the single member owners property and rights to property sec_6325 and sec_6331 as the taxpayer liable for federal income taxes arising from the llc’s operations the single member owner must file the federal_income_tax returns from which the irs can make assessments the assessment considerations become more complicated in the context of employment_taxes notice_99_6 1999_3_irb_12 provides a single member owner with two choices for filing employment_tax returns the first choice allows a single member owner to calculate report and pay the employment_taxes of the llc employees under the owner’s own name and employee identification_number ein the second choice allows the disregarded llc to separately calculate report and pay the employment_tax obligations incurred with respect to employees of the llc under the name and ein of the llc the notice states that regardless of the choice made the single member owner of an llc disregarded as a separate_entity is the employer for purposes of employment_tax liability sec_6321 provides that if any taxpayer neglects or refuses to pay the tax_liability after demand the amount shall be a lien in favor of the united_states upon all of the taxpayer’s property and rights to property sec_6331 authorizes the irs to collect a tax_liability by levy upon a taxpayer’s property or rights to property after a taxpayer’s cdp rights are satisfied sec_7403 authorizes the government to file suit to foreclose the federal_tax_lien on property in 528_us_49 the supreme court articulated a two- prong test to determine a taxpayer’s property and rights to property see also 472_us_713 363_us_509 and 357_us_51 first a taxpayer’s interests or rights must be determined under state law second one must determine whether such interests or rights are property or rights to property under the internal_revenue_code if under the first prong a taxpayer has no interest in or rights to particular property under state law it follows that the irs has no right to levy the particular property under the internal_revenue_code under the first prong of the drye test one looks to state law to determine a taxpayer’s interest under state law the taxpayer single member owner has no interest in the llc’s property thus as a general_rule even though an llc is disregarded as an entity separate from the single member owner and its activities are treated in the same manner as a sole_proprietorship branch or division of its single member owner for federal tax_liability purposes the irs cannot satisfy the single member owner’s tax_liability from the disregarded llc’s assets the irs may try to pierce the corporate veil of the llc or file nominee liens under state law to do this the irs must establish that the llc is the alter ego of the single member owner or that there has been a fraudulent conveyance between the single member owner and the llc this may or may not be a practical solution depending on the facts of the specific case sec_3505 provides the irs with another way to collect withheld taxes under sec_3505 if a lender surety or other person who is not an employer directly pays the wages of the employees of taxpayer employer the lender surety or other person is liable to the united_states in an amount equal to the amount required to be withheld from such wages by the employer an other person means any person who directly pays the wages of the employees of another person it does not include a person acting only as agent of the employer sec_31_3505-1 whether the llc is an other person for purposes of sec_3505 is complicated by the fact that state and federal_law view the business from different perspectives under state law the taxpayer single member owner has no interest in the llc’s property from this perspective it appears that the llc is a separate_entity which as the direct payer of the payroll may be held liable for the failure to remit withholdings however for the purpose of federal tax law the llc has been disregarded as an entity separate from the taxpayer single member owner it has been treated like a trade_name by which the company’s single member owner conducts business for purposes of assessing federal employment_taxes notice_99_6 allows the single member owner to calculate report and pay the employment_tax obligations under his own name and ein it also authorizes the disregarded llc to separately calculate report and pay the employment_tax obligations incurred with respect to employees of the llc under its own name and ein notice_99_6 1999_3_irb_12 having disregarded the llc for federal tax purposes and having treated it like the taxpayer single member owner for purposes of assessment we doubt the efficacy of now treating the llc as an other person for purposes of collection this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views -
